Exhibit 10.15

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

FOR GRANTS TO EMPLOYEES (“AGREEMENT”)

Name:

Grant Date:

Number of PSUs at Target Performance:

Number of PSUs at Above Target Performance:

Maximum Number of PSUs:

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Performance Restricted Stock Units indicated above (“Award”). The actual number
of Performance Restricted Stock Units earned under this Award (each of which
entitles you to receive one share of Common Stock of the Company) will be
determined based on the Company’s attainment of [INSERT GENERAL DESCRIPTION OF
GOAL(S)] set forth in resolutions of the Compensation Committee of the Board of
Directors of the Company (the “Committee”), dated [INSERT DATE(S)] (the
“Performance Goals”) and the terms and conditions set forth in the Company’s
2001 Long-Term Incentive Plan (the “Plan”) and this Award. Prior to the
distribution of any shares, this Award represents an unsecured obligation,
payable only from the general assets of the Company.

Except as specified herein, shares of Common Stock will be issued to you or, in
case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator on or shortly following the Settlement
Date. If at the time of your death, there is not an effective beneficiary
designation on file or you are not survived by your designated beneficiary, the
shares will be issued to the legal representative of your estate or other
beneficiary as determined under applicable law.

 

2. Vesting. Subject to any acceleration provisions contained in the Plan or this
Agreement, the Performance Restricted Stock Units subject to this Award will
vest as follows:

To the extent the Performance Goals are achieved as certified by the Committee,
which certification shall occur prior to the Vesting Date (defined below), this
Award will vest on the [NUMBER] anniversary of the Grant Date (the “Vesting
Date”), subject to your continued employment with the Company or one of its
affiliates through the Vesting Date (the “Employment Requirement”).

Subject to the provisions of Sections 12 and 13, shares of Common Stock will be
issued in payment of the Award within sixty (60) days after the Vesting Date
(the “Settlement Date”), net of shares of Common Stock withheld by the Company
to satisfy the minimum statutorily required federal, state, foreign and local
tax withholding obligations, as provided in Section 9. You will have no right to
receive shares under this Award unless and until the Performance Restricted
Stock Units vest.

 

3. Termination Of Employment.

 

  (a) If you cease to be employed due to your death, Disability (as defined
below) or Retirement (defined below), then the Employment Requirement shall
cease to apply to you and you will vest in the number of Performance Restricted
Stock Units equal to the Pro Rata Number (as defined below) of Performance
Restricted Stock Units earned based on the extent to which the Performance Goals
are achieved and the Award is earned, as certified by the Compensation Committee
of the Board in [CERTIFICATION YEAR]. In such event, the shares underlying such
vested Pro Rata Number of Performance Restricted Stock Units shall be delivered
on the Settlement Date. The “Pro Rata Number” is defined as:

 

1



--------------------------------------------------------------------------------

The number of Performance Restricted Stock Units subject to this Award that are
earned based on the extent to which the Performance Goals are achieved and the
Award is earned, as certified by the Compensation Committee of the Board in
[CERTIFICATION YEAR], multiplied by a fraction, the numerator of which is the
number of full calendar months you continued employment with the Company from
the Grant Date through and including your termination date, and the denominator
of which is the number of full calendar months from the Grant Date through the
Vesting Date.

“Disability” is defined as any one or more of the following: (i) your being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months; (ii) you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the Company’s accident and health plan
covering the Company’s employees; or (iii) you have been determined to be
totally disabled by the Social Security Administration.

“Retirement” is defined as your termination of employment for a reason other
than Disability or death subsequent to your having attained age 70 and having
been employed by the Company or one of its affiliate for at least 15 years.
Notwithstanding the preceding sentence, a termination will not be considered a
Retirement if you are terminated for “Cause” by the Company or one of its
affiliates. For this purpose, “Cause” shall be defined as (i) embezzlement,
theft or misappropriation by you of any property of any of the Company or its
affiliates; (ii) your breach of any fiduciary duty to the Company or its
affiliates; (iii) your failure or refusal to comply with laws or regulations
applicable to the Company or its affiliates and their businesses or the policies
of the Company and its affiliates governing the conduct of its employees or
directors; (iv) your gross incompetence in the performance of your job duties;
(v) commission by you of a felony or of any crime involving moral turpitude,
fraud or misrepresentation; (vi) your failure to perform duties consistent with
a commercially reasonable standard of care; (vii) your failure or refusal to
perform your job duties or to perform specific directives of your supervisor or
designee, or the senior officers or Board of Directors of the Company; or
(viii) any gross negligence or willful misconduct by you resulting in loss to
the Company or its affiliates, or damage to the reputation of the Company or its
affiliates.

 

  (b) If you cease to be employed prior to the Vesting Date other than due to a
termination described in (a) above, and except as provided otherwise in a
Company plan or individual agreement covering you, all then unvested Performance
Restricted Stock Units (including dividend equivalents, if any) awarded hereby
shall immediately terminate without notice to you and shall be forfeited. For
the purposes of this Agreement, termination of employment shall be considered to
be the last day of your active service for the Company and its affiliates and
such termination of employment date shall not be extended by any notice of
termination period (or garden leave) required under applicable local law.

 

4. No Employment Agreement. Neither the Award nor the delivery to you of this
Agreement or any other document relating to the Performance Restricted Stock
Units will confer on you the right to continued employment with or other service
to the Company or any Parent or Subsidiary. You agree that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued employment or service
for the vesting period, for any period, or at all, and will not interfere in any
way with your right or the right of the Company (or the Parent or Subsidiary
employing or retaining you) to terminate your employment or other service
relationship at any time, with or without cause or notice provided compliant
with applicable local law.

 

5. Dividend Equivalents. During the period beginning on the Grant Date as
indicated above and ending on the date that the Performance Restricted Stock
Unit is settled or terminates, whichever occurs first, you will accrue cash
payments based on the cash dividend that would have been paid on the actual
number of Performance Restricted Stock Units earned hereunder, if any, had such
Performance Restricted Stock Units

 

2



--------------------------------------------------------------------------------

  been an issued and outstanding share of Common Stock on the record date for
the dividend. Such accrued dividends will vest and become payable upon the same
terms and at the same time as the Performance Restricted Stock Units to which
they relate, including any delay in payment to which the related Performance
Restricted Stock Units may be subject pursuant to Section 12 and will be paid in
cash. Dividend equivalent payments will be net of federal, state, foreign and
local withholding taxes to the extent such withholding is required.

 

6. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Performance Restricted Stock Units or the right to
receive dividend equivalents thereon.

 

7. Other Restrictions. The issuance of Common Stock under this Award is subject
to compliance by the Company and you with all applicable legal requirements
applicable thereto and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of issuance. The Company may
delay the issuance of shares of Common Stock under this Award to ensure at the
time of issuance there is a registration statement for the shares in effect
under the Securities Act of 1933.

 

8. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern, except as specifically provided herein. Interpretations of the Plan and
this Award by the Committee are binding on you and the Company.

 

9. Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, your employer, the ultimate liability for any or all
income tax, social insurance contributions, payroll tax or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount withheld by the Company or your employer. You further acknowledge that
the Company and/or your employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award and (2) do not commit to structure the terms of the grant or any
aspect of the Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or your employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

You agree that the Company may satisfy such withholding by any or a combination
of the following methods: (i) by requiring you to pay such amount in cash or
check; (ii) by deducting such amount out of any other compensation otherwise
payable to you; (iii) by the Company withholding a number of shares issuable in
respect of the Award having a fair market value equal to the amount of
Tax-Related Items that the Company determines it or your employer is required to
withhold; and/or (iv) arranging for the Company’s designated broker (if any, or
any broker acceptable to the Company) to sell shares on the Vesting Date having
a fair market value equal to the amount of Tax-Related Items that the Company
determines it is required to withhold (and, in the case of using the Company’s
designated broker, you authorize such sale by accepting the terms of this
Award). If the obligation for Tax-Related Items is satisfied by withholding in
shares, for tax purposes, you are deemed to have been issued the full number of
shares subject to the vested Award, notwithstanding that a number of the shares
are held back solely for the purpose of paying the Tax-Related Items.

If the Tax-Related Items are not satisfied for any reason or if you otherwise
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares pursuant
to this Award.

 

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

 

11. Non-accrual of Rights. In accepting your Award, you acknowledge that:

 

  •   the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;

 

  •   the grant of your Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted in the past;

 

3



--------------------------------------------------------------------------------

  •   all decisions with respect to future Awards under the Plan, if any, will
be at the sole discretion of the Company;

 

  •   you are voluntarily participating in the Plan;

 

  •   the Award and the shares of Common Stock subject to the Award are not
intended to replace any pension rights or compensation;

 

  •   the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

  •   the future value of the shares of Common Stock subject to your Award is
unknown, indeterminable and cannot be predicted with certainty;

 

  •   no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment or service agreement, if any),
and in consideration of the grant of the Award to which you are otherwise not
entitled, you irrevocably agree never to institute any such claim against the
Company or any Subsidiary, waive your ability, if any, to bring any such claim,
and release the Company and all Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

  •   unless otherwise provided in the Plan or determined by the Company in its
discretion, the Award and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and

 

  •   you acknowledge and agree that neither the Company nor any Subsidiary
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to you pursuant to the settlement of the Award, the payment
of dividend equivalents or the subsequent sale of any shares of Common Stock
acquired upon settlement.

 

12. 409A Settlement Provisions. Please note Section 12 is applicable only to
U.S. taxpayers. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Performance Restricted Stock Units is accelerated in connection with your
Retirement or other termination of employment (provided that such termination is
a “separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) you are a “specified employee”
within the meaning of Section 409A at the time of such termination and (y) the
payment of such accelerated Performance Restricted Stock Units will result in
the imposition of additional tax under Section 409A if paid to you on or within
the six (6) month period following your termination of employment, then the
payment of such accelerated Performance Restricted Stock Units otherwise payable
to you during such six (6) month period will accrue and will be paid to you on
the date six (6) months and one (1) day following the date of your termination
of employment, unless you die following your termination of employment, in which
case, the Performance Restricted Stock Units will be paid in shares of Common
Stock to your estate as soon as practicable following your death. It is the
intent of this Agreement to comply with, or be exempt from, the requirements of
Section 409A so that none of the Performance Restricted Stock Units provided
under this Agreement or shares of Common Stock issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply or be exempt. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

 

4



--------------------------------------------------------------------------------

13. Transactions.

 

  (a) Change of Control. In the event of a Transaction that qualifies as a
Change of Control, as defined in [INSERT NAME OF RETENTION DOCUMENT COVERING PSU
RECIPIENT, SUCH AS AN EMPLOYMENT AGREEMENT, THE 2012 EVP LEVEL RETENTION PLAN OR
THE 2012 SVP LEVEL RETENTION PLAN], or otherwise qualifies as a “change of
ownership or control within the meaning of Treasury Regulation
Section 1.162-27(e)(2)(v) or any successor provision thereto, as determined by
the Committee in good faith (“Change of Control”), the Performance Goals shall
be deemed satisfied at target performance and, for purposes of any severance
vesting provisions in a Company plan or individual agreement covering you, the
Award will be treated in the same manner as a purely time-based restricted stock
unit award covering the number of shares determined in accordance with such
deemed target performance. In the event of a Transaction that does not qualify
as a Change of Control, the Performance Goals shall be equitably adjusted by the
Committee to reflect the Transaction but only to the extent as would not result
in loss of the qualified performance-based compensation exception under
Section 162(m) of the Code.

 

  (b) Section 409A Change of Control. For Awards that are subject to, and not
exempt from Section 409A, in the event of a Transaction that qualifies as a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A (each, a “409A Change of Control”), with respect to
then-unvested Performance Restricted Stock Units subject to this Award:

 

  (1) If the Award is not assumed or substituted for as provided in Section 17
of the Plan, the Award will vest 100% immediately prior to its termination
pursuant to Section 17 of the Plan, and the shares of Common Stock (or the per
share consideration received by a majority of the holders of such Common Stock
in such Transaction) payable to you in connection with the Award will be
delivered to you as soon as practicable following the date on which such
Transaction is consummated (within sixty (60) days of the consummation of the
Transaction or such later time required for compliance with Section 409A).

 

  (2) If the Award is assumed or substituted for as provided in Section 17 of
the Plan, the Award shall continue to vest in accordance with the terms of this
Agreement and the Plan and be delivered to you on the Settlement Date (subject
to Section 12 hereof).

Awards Exempt from Section 409A. For Awards that are exempt from Section 409A,
the then-unvested Performance Restricted Stock Units subject to this Award will
be treated pursuant to Section 17 of the Plan, subject to the provisions of
Section 12 hereof and except as would cause the Award to not satisfy the
“qualified performance-based compensation” exception under Section 162(m) of the
Code.

 

  (c) Non-Section 409A Change of Control. For Awards that are subject to, and
not exempt from Section 409A, in the event of a Transaction that does not
qualify as a 409A Change of Control, with respect to then-unvested Performance
Restricted Stock Units subject to this Award:

 

  (1) If the Award is not assumed or substituted for as provided in Section 17
of the Plan, except as would cause the Award to not satisfy the “qualified
performance-based compensation” exception under Section 162(m) of the Code, the
Award will vest 100% immediately prior to its termination pursuant to Section 17
of the Plan, but the shares of Common Stock (or the per share consideration
received by a majority of the holders of such Common Stock in such Transaction)
payable to you in connection with the Award will be delivered to you on the
Settlement Date (subject to Section 12 hereof), regardless of any acceleration
of the vesting of such Performance Restricted Stock Units which may occur in
connection with the Transaction.

 

5



--------------------------------------------------------------------------------

  (2) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and, regardless of any
acceleration of the vesting of such Performance Restricted Stock Units which may
occur in connection with the Transaction, be delivered to you on the Settlement
Date (subject to Section 12 hereof).

Awards Exempt from Section 409A. For Awards that are exempt from Section 409A,
the then-unvested Performance Restricted Stock Units subject to this Award will
be treated pursuant to Section 17 of the Plan, subject to the provisions of
Section 12 hereof and except as would cause the Award to not satisfy the
“qualified performance-based compensation” exception under Section 162(m) of the
Code.

 

14. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of California without regard
to the conflict of law provisions, as provided in the Plan. Further, for
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Francisco
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

16. Severability and Waiver. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Further, you acknowledge that a waiver by the
Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you or any other Plan participant.

 

17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

18. No Advice. The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of Common Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

19. Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

20. Country-Specific Appendix. Notwithstanding any provisions in this Agreement
or the Plan, the grant of Performance Restricted Stock Units shall be subject to
any special terms and conditions as set forth in the Appendix to this Agreement
for your country of residence. In addition, for U.S. taxpayers, the U.S.
provisions in the Appendix will apply and may modify the timing of settlement of
Performance Restricted Stock Units for you. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.

[INSERT SIGNATURE LINE FOR PEOPLE OUTSIDE OF U.S.]

Approved by the Compensation Committee on March 18, 2014

 

6